NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHELLE ALICIA SPEARS,                         No.    19-55195

                Plaintiff-Appellant,            D.C. No. 5:17-cv-02114-JPR

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Jean Rosenbluth, Magistrate Judge, Presiding

                          Submitted December 10, 2020**
                             San Francisco, California

Before: BOGGS,*** M. SMITH, and BENNETT, Circuit Judges.

      Michelle Spears appeals the district court’s judgment affirming the denial of

supplemental security income by the Commissioner of the Social Security


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Administration. We affirm.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the

district court’s decision and “independently determine whether the Commissioner’s

decision (1) is free of legal error and (2) is supported by substantial evidence.”

Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996).

      1.     Spears argues that the Administrative Law Judge (ALJ) failed to

properly consider her mental impairments. In evaluating mental impairments, an

ALJ must rate a claimant’s degree of limitation in four functional areas: activities of

daily living; social functioning; concentration, persistence, or pace; and episodes of

decompensation. 20 C.F.R. § 404.1520a(c)(3) (2016). Here, the ALJ assessed

Spears’s limitations in each of those functional areas in determining the severity of

her impairments and her residual functional capacity (RFC). See Hoopai v. Astrue,

499 F.3d 1071, 1078 (9th Cir. 2007). The ALJ also discussed the 20 C.F.R.

§ 404.1545(c) factors that the record could plausibly support, such as Spears’s

limitation on interacting with others in the workplace.        In addition, the RFC

determination was supported by the opinions of the state’s non-examining

psychiatrists, who assessed Spears against each of the § 404.1545(c) factors. Thus,

the ALJ properly considered Spears’s mental impairments.

      The ALJ’s findings about Spears’s functional limitations are supported by

substantial evidence. The ALJ found that Spears needs only minimal counseling,


                                          2
which is supported by her progress notes from Mariposa Community Counseling.

The progress notes show that Spears was referred to counseling once and therapy

twice out of eighteen monthly sessions. The ALJ also found that Spears can drive,

which is consistent with her testimony that she drives around the block and has no

difficulty driving.

      Accordingly, the ALJ did not err in considering Spears’s mental impairments,

and the ALJ’s findings are supported by substantial evidence.

      2.     Spears argues that the ALJ erred in giving limited weight to the medical

opinions of her treating psychiatrists, Dr. Heather Kurera and Dr. Sushma Sachdev-

Wali. An ALJ may disregard a treating physician’s opinion by giving “clear and

convincing” reasons if the opinion is uncontroverted, or for “specific and legitimate

reasons” if the opinion is controverted. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

1995).

      Dr. Kurera opined that Spears was temporarily disabled for one year

beginning June 2014, and that she could perform no work. Dr. Kurera’s opinion is

controverted by the opinions of the state’s non-examining psychiatrists, who opined

that Spears retained the residual capacity to perform non-public, simple, repetitive

tasks. The ALJ discounted Dr. Kurera’s opinion because it was not consistent with

the conservative treatment provided to Spears. This is a specific and legitimate

reason, supported by substantial evidence from Spears’s subsequent progress notes,


                                         3
which detailed a conservative treatment regime of medication and minimal

counseling. See Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020).

      Dr. Sachdev-Wali diagnosed Spears with bipolar disorder and assessed her as

having a Global Assessment of Functioning (GAF) score of 30.               The ALJ

acknowledged Dr. Sachdev-Wali’s bipolar disorder diagnosis but did not

specifically discuss Spears’s GAF score. But “GAF scores, standing alone, do not

control determinations of whether a person’s mental impairments rise to the level of

a disability (or interact with physical impairments to create a disability) . . . .”

Garrison v. Colvin, 759 F.3d 995, 1002 n.4 (9th Cir. 2014); cf. id. at 1002–05, 1014

(discussing GAF scores where the scores were accompanied by functional

limitations). Thus, Dr. Sachdev-Wali’s opinion is not significant or probative of

Spears’s ability to work, and the ALJ did not err in declining to consider part of

it. See Howard v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (finding that the

ALJ need not consider evidence that was “neither significant nor probative”).

      Therefore, the ALJ did not err in discounting the opinions of Spears’s treating

psychiatrists.

      3.     Spears argues that the ALJ failed to consider the combination of her

physical and mental impairments. But the ALJ’s decision clearly states that the RFC

determination considered both Spears’s physical and mental impairments. Further,

the RFC limitations found by the ALJ are supported by the medical opinions


                                         4
evaluating both Spears’s physical and mental impairments. Spears’s argument that

the ALJ failed to consider the combination of her impairments fails.

      4.    Spears argues that the ALJ erred in finding that she could perform the

job recommended by the vocational expert (VE). The VE testified that a person with

Spears’s RFC and characteristics could work as an assembler of small products. An

assembler of small products “[f]requently works at bench as member of assembly

group assembling one or two specific parts and passing unit to another

worker.” DOT 706.684-022, 1991 WL 679050. At her hearing, Spears’s attorney

questioned the VE as to whether Spears’s limitation on interacting with coworkers

would restrict her ability to work. The VE confirmed that Spears could still perform

jobs involving bench work, as such jobs do not require being around many people.

There is no “obvious or apparent” conflict between the VE’s testimony and Spears’s

RFC limitations. See Lamear v. Berryhill, 865 F.3d 1201, 1205 (9th Cir. 2017).

Accordingly, the ALJ properly relied on the VE’s testimony to find that Spears is

able to work as an assembler of small products. See Gutierrez v. Colvin, 844 F.3d

804, 809 (9th Cir. 2016).

      AFFIRMED.




                                         5